COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00033-CR


QUINCY DEMOND BLAKELY                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

       FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
                TRIAL COURT NO. CR-2015-06355-E

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Quincy Demond Blakely, who is proceeding pro se, attempts to

appeal the trial court’s January 29, 2018 order denying his “Motion to Dismiss for

Lack of Subject Matter and Personal Jurisdiction.”

      On January 31, 2018, we notified Blakely of our concern that we lacked

jurisdiction over his appeal because the trial court’s order did not appear to be an


      1
       See Tex. R. App. P. 47.4.
appealable interlocutory order. We informed Blakely that unless he or any party

desiring to continue the appeal filed a response showing grounds for continuing

the appeal by February 12, 2018, we would dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Blakely filed a response that did

not address the order at issue, so on March 26, 2018, we extended the time—to

April 5, 2018—for Blakely to respond to our jurisdiction letter. We received no

response.

      Accordingly, because we do not have jurisdiction to review interlocutory

orders unless that jurisdiction has been expressly granted by law, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(c), 43.2(f); Ragston v.

State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014).

                                                   PER CURIAM


PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 14, 2018




                                        2